DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-9 are pending.
Claim 1 has been amended.
This action is non-final.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sorenson et al. (hereinafter as Sorenson) PGPUB 2015/0312964, and further in view of Breunig PGPUB 2010/0211468.
As per claim 1, Sorenson teaches a method for configuration of a cooking appliance [FIG. 1 cooking appliance 102] by a terminal [FIG. 1 user computing device 106] able to exchange information according to a communication protocol [0215: 802.11a/b/g/n] with the cooking appliance, the configuration method comprising: 
creating or selecting a cooking program [0246: display a list of preset food types and prompts the user to select one of them and 0280: (food type include red meat)], said cooking program comprising a relationship between a cooking time and a cooking temperature [0280: when a user selects one of food types, the automatic cooking mode is executed and the cooking appliance is operated with a cooking configuration (e.g. a target cooking temperature and a cooking time)], or 
creating or selecting a desired doneness corresponding to an implementation progress status of said cooking program [0288: selecting a level of doneness, such as very rare, rare, medium rare, medium, well, and very well done], 
determining a cooking parameterization information item based on the cooking program or selecting the cooking parameterization information corresponding to the desired doneness [0208, 0245, 0251-0252: (processor 502 of user computing device performs the determination of cooking time and temperature settings based on user selection, and generates a command signal)], 
determining an operation mode of the cooking appliance from among a first configuration and a second configuration [0155 and 0245-0261: (cooking appliance determines whether it receives a command to cook food directly from its buttons or if it receives a command to cook food from a user computing device 106)], wherein, in the first configuration, the cooking appliance is operated to cook a first item in a non-connected mode [0155: (manual buttons on the cooking appliance to cook food; buttons can be operated directly by a user to cook a food item without using the user computing device; it is considered a non-connected mode because network or wireless communication protocols were not used to cook a first food item)] and, in the second configuration, the cooking appliance is operated [0245-0261: (user computing device 106 and wireless network are used to start cooking food; it is a connected mode because the cooking appliance receives cooking commands from the wireless network to cook another food item)],
sending said cooking parameterization information item to the cooking appliance [0252: (transmit command signal for selected preheat configuration)].

	Sorenson does not explicitly teach applying a verification function to said cooking parameterization information item by a processor of the cooking appliance. Sorenson’s cooking device does not perform verification of the received cooking parameters.
	Breunig teaches a cooking appliance that is remotely operated, where the cooking appliance receives parameter data over the internet. Breunig is therefore similar to Sorenson because they both direct to control of a cooking appliance from a remote location and providing parameter data over the internet. Breunig further teaches applying a verification function to said cooking parameterization information item by a processor of the cooking appliance [0013: (first, second, third, fourth data may be checked for plausibility to ensure the input data makes sense and authorization to access the cooking appliance), 0022: (a computing unit of the cooking appliance can check whether the mobile telephone is authorized to adjust the cooking appliance), and claims 9 and 20: (cooking apparatus performs verification of authorization data)]. Breunig’s cooking device contains a computing unit that verifies received data to determine if the inputs in the received data make 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Breunig’s teachings of the cooking device verifying information received from a remote telephone device in Sorenson. One of ordinary skill in the art would have been motivated to use Breunig’s teachings of the cooking device verifying received input data in Sorenson because it prevents unintentional or hazardous operation of the cooking device due to communication errors or unauthorized access, thereby improving the security of the cooking device.

As per claim 5, Sorenson and Breunig teaches the method of configuration according to claim 1, comprising receiving by the terminal at least one cooking program and/or at least one desired doneness and/or at least one cooking parameterization information item from a server [Sorenson 0206: (server configured to store data that are transmitted to the user computing device), 0279, and 0284: various cooking modes can be downloaded from a remote server]. 













As per claim 6, Sorenson and Breunig teaches a non-transitory computer readable medium encoded with a program comprising code instructions designed to implement the steps of a method of configuration according to claim 1 [(see rejection for claim 1 above)]
As per claim 7, Sorenson and Breunig teaches the non-transitory computer readable medium according to claim 6, wherein the program is designed as an application that can be downloaded to a terminal [Sorenson 0340: app is downloaded]. 
As per claim 8, Sorenson and Breunig teaches a terminal [Sorenson 0212-0213: computing device 500 includes non-transitory media] comprising a non-transitory computer readable medium according to claim 6 [(see rejection for claim 6 above)].
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sorenson et al. (hereinafter as Sorenson) PGPUB 2015/0312964 in view of Breunig PGPUB 2010/0211468, and further in view of Hu et al. (hereinafter as Hu) PGPUB 2003/0139843.
As per claim 2, Sorenson teaches the method for configuring a cooking appliance by a terminal according to claim 1.
Sorenson and Breunig does not teach wherein the cooking parameterization information item comprises a set of coefficients corresponding to a time evolution of the cooking temperature. 
Hu teaches a method for configuring a cooking program on a cooking appliance remotely through a server based on a food type. Hu is thus similar to Sorenson and Breunig because they all teach starting a cooking appliance through a computing device and providing cooking appliance with the appropriate settings based on food type. Hu further teach wherein the cooking parameterization information item comprises a set of coefficients corresponding to a time evolution of the cooking temperature [0021-0022, Table 3, and 0043-0050: (cooking time and temperature are dependent of coefficients f which vary based on food type)].
.

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sorenson et al. (hereinafter as Sorenson) PGPUB 2015/0312964 in view of Breunig PGPUB 2010/0211468, and further in view of Rabie et al. (hereinafter as Rabie) PGPUB 2017/0016623.
As per claim 3, Sorenson and Breunig teaches the method for configuring a cooking appliance by a terminal according to claim 1.
Sorenson and Breunig do not teach further comprising: creating or selecting a user profile comprising a user identifier, assigning said cooking parameterization information item to said user profile. Sorenson and Breunig do not describe user profiles associated with the cooking parameters.
Rabie teaches a method for configuring a cooking device with cooking parameters from a mobile device. Rabie is thus similar to Sorenson and Breunig because they all teach configuring a cooking device through a phone. Rabie further teaches creating and/or selecting a user profile comprising a user identifier, assigning said cooking parameterization information item to said user profile [0040: (user on user 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Rabie’s teachings of user profiles and cooking parameters based on user profiles in Sorenson and Breunig. One of ordinary skill in the art would have been motivated to provide user profiles and cooking parameters based on user profiles in Sorenson and Breunig because it allows for customization and provide optimal operation tailored for each individual user’s preferences [Rabie 0046], thereby improving user convenience.
As per claim 4, Sorenson, Breunig, and Rabie teach the method of configuring a cooking appliance by a terminal according to claim 3, wherein a first user profile is assigned to a first cooking parameterization information item [Rabie 0045-0046: (a single user has cooking parameters and preferences associated with foods to be cooked with a cooking device)] and a second user profile is assigned to a second cooking parameterization information item [Rabie 0045-0046: (different users of the cooking device have their own profile containing different cooking parameters and preferences)]. 

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sorenson et al. (hereinafter as Sorenson) PGPUB 2015/0312964 in view of Breunig PGPUB 2010/0211468, and further in view of Greiner et al. (hereinafter as Greiner. 
As per claim 9, Sorenson and Breunig teach the method for configuring a cooking appliance by a terminal according to claim 1.
Sorenson and Breunig do not explicitly teach further comprising determining, by the processor of the cooking device, one of a conformity indicator or an anomaly indicator, based on the application of the verification function. Although Sorenson and Breunig performs a verification of the received data, Sorenson and Breunig do not describe providing an indicator of the verification results.
Greiner teaches a cooking appliance that checks the plausibility of client inputs. Greiner is therefore similar to Sorenson and Breunig because they direct to verifying inputs provided by a user to a cooking appliance to determine if the inputs make sense. Greiner further teaches determining, by the processor of the cooking device, one of a conformity indicator or an anomaly indicator, based on the application of the verification function [0040: (in the case of a recognized lack of plausibility, a message is output (anomaly indicator)]. Greiner provides a message if the inputs provided by the user is not supported.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Greiner’s teachings of providing an output message if there is a lack of plausibility in the inputs provided by the user in Sorenson and Breunig. One of ordinary skill in the art would have been motivated to use Greiner’s teachings of an output message indicating a lack of plausibility in Sorenson and Breunig because it notifies the user when improper inputs are provided, thereby allowing the user to correct the inputs and ensure operating the cooking appliance properly.


Response to Arguments
Applicant's arguments filed 1/14/2021 have been fully considered but they are not persuasive. Applicant appears to argue for claim 1 that while Sorenson describes a wirelessly operable cooking appliance, Sorenson does not describe a non-connected mode. Applicant does not provide any additional explanation. Examiner respectfully disagrees.
Sorenson’s cooking appliance contains buttons that can be locally operated to cook food without the use of a smartphone [0155]. This is equivalent to the non-connected mode. Sorenson’s cooking appliance can also receive cooking commands from the smartphone over the wireless network [0245-0261], and this is equivalent to the connected mode. As an example, a dinner guest may cook his food on the cooking appliance using the manual buttons whereas the dinner host can cook his food using his smartphone since the host owns the cooking appliance and has already performed the wireless setup before. This improves convenience for both parties because the guest does not need to go through the wireless setup process with his smartphone for a one time dinner, and the host can simply control the cooking appliance from his smartphone using the app he previously configured. Therefore, Sorenson does teach a connected mode and a non-connected mode.
For the reason described above, the previously applied prior art still teaches the amended claim.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY CHAN whose telephone number is (571)270-5134.  The examiner can normally be reached on Monday - Friday 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 5712724147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.